                 1:20-cv-00118-MGL                Date Filed 04/17/20        Entry Number 36            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Darrell Lee Goss,
                         Plaintiff
                             v.                                             Civil Action No.        1:20-cv-00118-MGL
                                                                    )
                                                                    )
   United States of America; United States District                 )
 Judge Bruce Howe Hendricks in her individual and                   )
  official capacity; United States Magistrate Judge                 )
  Mary Gordon Baker in her individual and official
                       capacity,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Darrell Lee Goss, shall take nothing of the defendants, United States of America, United States District
Judge Bruce Howe Hendricks in her individual and official capacity and United States Magistrate Judge Mary Gordon
Baker in her individual and official capacity and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: April 17, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
